AMENDMENT NO. 4 TO MERGER AGREEMENT AND PLAN OF REORGANIZATION

This Fourth Amendment to Merger Agreement and Plan of Reorganization (this
“Fourth Amendment”), is made as of the 17th day of June, 2013 (the “Effective
Date”), by and among Immune Pharmaceuticals Ltd. (“Immune”) EpiCept Corporation,
a Delaware corporation, and EpiCept Israel Ltd., an Israeli company (together,
“EpiCept” and collectively with Immune, the “Parties”). Capitalized terms used
herein and not otherwise defined shall have the respective definitions ascribed
to them in the Merger Agreement and Plan of Reorganization, dated November 7,
2012 (the “Merger Agreement”), as amended on November 27, 2012 (the “First
Amendment”), on February 11, 2013 (the “Second Amendment”) and on March 14, 2013
(the “Third Amendment”).

      WHEREAS,  
The Parties have entered into the Merger Agreement; and
WHEREAS,  
The Parties desire to modify the definition of “Company Financial
Statements and extend the date that the Company Financial Statements
shall be provided to Parent, and to modify the definition of “End
Date”; and
WHEREAS,  
The Parties desire to amend the Merger Agreement, as further set
forth herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Parties hereby agree as follows:



  1.   Section 3.25(a) of the Merger Agreement, as amended in the Second
Amendment and as further amended in the Third Amendment, shall be deleted and
replaced with the following:

“(a) The Company has agreed to use its best efforts to deliver to Parent on or
before May 15, 2013, copies of the audited balance sheets of the Company and the
audited statements of operations, and audited changes in shareholders’ equity
and cash flows, through December 31, 2012, required for the proxy statement or
Registration Statement on Form S-4 (collectively, the “Company Financial
Statements”). The Company Financial Statements (including the related notes)
will be prepared in accordance with GAAP during the periods involved, and will
present fairly the consolidated financial position of the Company as of the
respective dates set forth therein, and the consolidated results of the
Company’s operations and its cash flows for the respective periods set forth
therein in accordance with GAAP.”



  2.   The first sentence of Section 5.18(b) of the Merger Agreement, as amended
in the Second Amendment and as further amended in the Third Amendment, shall be
amended by replacing the words “April 15, 2013” with “May 15, 2013”.



  3.   Section 10.1(b)(i) of the Merger Agreement shall be deleted and replaced
with the following:

“(i) (A) The Merger Effective Time shall not have occurred on or before
September 15, 2013 (the “End Date”) and (B) the party seeking to terminate this
Agreement pursuant to this Section 10.1(b) shall not have breached in any
material respect its obligations under this Agreement in any manner that shall
have proximately caused the failure to consummate the Merger on or before such
date;”



  4.   Section 10.1(c)(iii) of the Merger Agreement, as amended in the Second
Amendment and as further amended in the Third Amendment, shall be deleted and
replaced with the following:

“If the Company does not deliver to Parent the Company Financial Statements on
or before May 15, 2013.”



  5.   Unless amended hereby, all provisions of the Merger Agreement, the First
Amendment, the Second Amendment and the Third Amendment shall remain in full
force and effect.

[The remainder of this page intentionally left blank]

1

IN WITNESS WHEREOF, the Parties hereto have executed this Fourth Amendment as of
the Effective Date.

EPICEPT CORPORATION

By:      
Name: Robert W. Cook
Title: President


EPICEPT ISRAEL LTD.

BY: EPICEPT CORPORATION

By:      
Name: Robert W. Cook
Title: President


IMMUNE PHARMACEUTICALS LTD.

By:      
Name: Dr. Daniel Gedeon Teper
Title: Chief Executive Officer


2